181 F.2d 598
KALMIA REALTY & INSURANCE COMPANY et al., Appellantsv.UNITED STATES of AMERICA, Appellee.
No. 12965.
United States Court of Appeals Fifth Circuit.
May 15, 1950.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
Garner W. Green, Jackson, Miss., J. R. Buchanan, Laurel, Miss., L. Barrett Jones, Jackson, Miss., Reynolds S. Cheney, Jackson, Miss., W. S. Welch, Laurel, Miss., Ben Stevens, Hattiesburg, Miss., for appellants.
John F. Cotter, Atty., Dept. of Justice, Washington, D.C., A. Devitt Vanech, Asst. Atty. Gen., Joseph E. Brown, U.S. Atty., Jackson, Miss., for appellee.
Before HUTCHESON, Chief Judge, and McCORD and WALLER, Circuit Judges.
PER CURIAM.


1
From the standpoint of both reason and result, we think that the decision and judgment of the Court below were correct.


2
Affirmed.